Citation Nr: 1134235	
Decision Date: 09/13/11    Archive Date: 09/22/11

DOCKET NO.  07-01 477	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a back condition to include as secondary to service-connected left foot plantar keratosis.

2.  Entitlement to service connection for a bilateral knee condition to include as secondary to service-connected left foot plantar keratosis.

4.  Entitlement to an increased disability rating for service-connected left foot plantar keratosis currently evaluated as 10 percent disabling effective November 28, 2006.


REPRESENTATION

Veteran represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

James Alsup, Counsel


INTRODUCTION

The Veteran served on active duty from January to May 1987 and August 1987 to November 1990.   

This matter comes before the Board of Veterans' Appeals (the Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which evaluated the Veteran's service-connected left foot plantar keratosis as 10 percent disabling effective November 28, 2006, the date VA received the Veteran's claim.  The Veteran disagreed and perfected an appeal.  In January 2010, the Veteran and his representative presented testimony evidence in support of his claims at a hearing at the RO before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing has been associated with the Veteran's VA claims folder.

The issues of entitlement to service connection for back and bilateral knee conditions secondary to service-connected left foot plantar keratosis are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

The Veteran's service-connected left foot plantar keratosis is manifested by tenderness at a scar on the sole between the second and third toes, full painless range of motion of the foot, toes and ankle, with observed mild limping and notable heel and forefoot callosities with no unusual shoe wear to indicate abnormal weight bearing.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 10 percent for service-connected left foot plantar keratosis have not been met.  38 U.S.C.A. § 1151 (West 2002); 38 C.F.R. § 4.118, Diagnostic Codes 7805 and 7804 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran essentially contends that his left foot disability is worse than VA has evaluated and he seeks a disability rating in excess of the currently assigned 10 percent disability rating.  The Board will address preliminary matters and then render a decision on the issue on appeal.

Stegall concerns

In Stegall v. West, 11 Vet. App. 268, 271 (1998), the United States Court of Appeals for Veterans Claims (the Court) held that compliance with remand instructions is neither optional nor discretionary and further held that the Board errs as a matter of law when it fails to ensure compliance with remand orders.  Although VBA is required to comply with remand orders, it is substantial compliance, not absolute compliance that is required.  See Dyment v. West, 13 Vet.App. 141, 146-47 (1999) (holding that there was no Stegall violation when the examiner made the ultimate determination required by the Board's remand, because such determination "more that substantially complied with the Board's remand order").


As noted above, the Board remanded the Veteran's claim for further development.  Specifically, the Board's March 2010 remand ordered VBA to provide the Veteran's VA claims folder to a VA orthopedic specialist who was to review the claims folder and the Veteran and provide a diagnosis of the Veteran's service-connected disorder including "any component of the residuals which may be musculoskeletal in nature."  The examiner was also directed to provide a description of the current symptoms of the disability and to further describe any functional loss attributable to pain, weakness, excess fatigability, incoordination and flare-ups.  

A review of the record reveals the September 2010 VA examiner's report which describes how the examiner reviewed the Veteran's VA claims folder and which describes the symptoms of the Veteran's left foot disability including functional loss.  As is indicated in more detail below, the Board finds that the September 2010 examination report is adequate for providing a decision in this matter and further finds that it substantially satisfies the Board's March 2010 remand order.

Duties To Notify And To Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed. 38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1).  

The Veteran was notified in a February 2007 letter of the evidence required to substantiate a claim for an increased disability rating by providing evidence that his service-connected disability had gotten worse.  In addition, the Veteran was informed of how VA determines a disability rating and an effective date for a claimed disability and he was informed of the steps VA would take to assist him in developing his claim, including providing him with a medical examination and obtaining pertinent records from VA, military and other federal and state agencies, and from private medical or employment providers.  

The record shows that VBA obtained the Veteran's service treatment records and VA treatment records.  As noted above, the Veteran received VA medical examination, including that provided in September 2010.  

The Veteran has been represented by a service representative and has been informed by the RO of the law and regulations that apply to his claims.  As indicated in the Introduction, he presented evidence at a hearing before the undersigned.

For those reasons, the Board finds that VBA satisfied the duties to assist and notify the Veteran, and that all due process has been provided.  The Board will proceed to a decision on the claim on appeal.

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2010).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual disorders in civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(a), 4.1 (2010).  

The Court has held that evaluation of a service-connected disability involving a joint rated on limitation of motion requires adequate consideration of functional loss due to pain under 38 C.F.R. § 4.40 (2008) and functional loss due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. § 4.45 (2010).  See, in general, DeLuca v. Brown, 8 Vet. App. 202 (1995).   The provisions of 38 C.F.R. § 4.40 state that the disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  According to this regulation, it is essential that the examination on which ratings are based adequately portrays the anatomical damage, and the functional loss, with respect to these elements.  In addition, the regulations state that the functional loss may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the veteran undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40 (2010).

The provisions of 38 C.F.R. § 4.45 state that when evaluating the joints, inquiry will be directed as to whether there is less movement than normal, more movement than normal, weakened movement, excess fatigability, incoordination, and pain on movement.  The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability. It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2010).

The Veteran's service-connected left foot plantar keratosis is currently rated as 10 percent disabling under 38 C.F.R. § 4.118,  Diagnostic Codes 7805 [Scars, other] and 7804 [Scars, unstable or painful].   The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the diagnosis and demonstrated symptomatology.  Any change in a diagnostic code by a VA adjudicator must be specifically explained.  Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

The most recent VA examination reveals that the Veteran's left foot disorder is manifested by tenderness at a scar on the sole between the second and third toes, full painless range of motion of the foot, toes and ankle, with observed mild limping and notable heel and forefoot callosities with no unusual shoe wear to indicate abnormal weight bearing.  The examiner noted the Veteran had good arches and there was no observed abnormal profile during standing, no signs of joint instability and x-ray evidence was negative for any bony or degenerative changes.  The Veteran's ankle dorsiflexion was 0-to-20 degrees and plantar flexion was 0-to-45 degrees.  The Board notes that normal ankle range of motion is dorsiflexion of -to-20 degrees and plantar flexion of 0-to-45 degrees.  See 38 C.F.R. § 4.71a, Plate II (2010).  The examiner described the Veteran's disability as foot pain caused by surgical residuals, referring to the scar on the sole of the foot as the source of pain. 

At the January 2010 hearing, the Veteran testified that he believed a new, but unnamed, diagnostic code was appropriate because an October 2008 note made by Dr. J.B., a VA podiatrist stated that the Veteran had a "residual left foot deformity which required surgery to excise a skin and subcutaneous mass."  The surgical residuals caused pain and required a cortisone injection.  Dr. J.B. stated that the Veteran's disability had "now progressed to muskoskelatal (sic)+ pain" likely to be "chronic and permanent."  The note did not include a description of the Veteran's left foot.  Subsequent treatment records show that no other injections were given.

The record also includes the examination report of an August 2007 examiner which described that the Veteran had a history of surgical procedures to drain an abscess.  The examiner described how the Veteran had a "cicatrix formation in the [fourth] webspace."  Cicatrix is defined as a "scar."  See Dorland's Illustrated Medical Dictionary, 31st Edition, (2007), at page 367.  There was no evidence of abnormal weight bearing, edema, weakness or instability, hallux valgus or pes planus deformity and the Veteran's toe range of motion was within normal limits.  The Veteran wore shoe inserts and complained that he could not walk long distances in excess of a mile or pedal bicycle with his left foot.  

The record evidence shows that the Veteran's main complaint is left foot pain.  Two examiners have related that pain to the surgical scar on the sole of the left foot.  Although Dr. J.B. characterized the Veteran's left foot disability as becoming something more than just a painful scar, there is no clinical description of how the disability has evolved into a muscular or skeletal disability.  The evidence shows that the Veteran's ranges of motion are normal, his musculature is not described as being unusual or abnormal and x-ray evidence does not reveal a deformity of a skeletal nature.  For those reasons, the Board finds that the evidence of record does not support using a rating criteria found at 38 C.F.R. § 4.71a, Diagnostic Codes 5278 through 5283; there is no medical evidence of a metatarsal deformity such as claw foot or hammer toe, hallux valgus or hallux rigidus, or malunion of any foot bone.  

The only potentially appropriate diagnostic code other than Diagnostic Code 7805 is Diagnostic Code 5284 [foot injuries, other], which provides for a 10 percent disability rating for moderate injuries.  The Board finds, however, that Diagnostic Code 7805 is more appropriate because the medical evidence of record supports a finding that the Veteran's pain emanates from the surgical scar on his left foot and that it is not the result of any deforming injury.

Diagnostic Code 7805 refers the rating official to Diagnostic Codes 7800, 7801, 7802 and 7804.  Diagnostic Code 7804 addresses scars that are unstable or painful and provides a 10 percent disability rating for one or two scars that are unstable or painful.  A 20 percent disability rating is provided for three or four painful or unstable scars, and a 30 percent disability rating is provided for evidence of five or more painful or unstable scars.  Note 1 to Diagnostic Code 7804 provides that an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  Note 2 provides that if one or more scars are both unstable and painful, the rating official is to add 10 percent to the evaluation based on the total number of unstable or painful scars.  

The Board finds that the medical evidence supports a finding that the Veteran's service-connected left foot disability is pain resulting from the single scar on the sole of the Veteran's left foot.  The pain does not result in limiting the function of the left foot in terms of range of motion, however it does reportedly limit the Veteran in terms of walking distances in excess of a mile and it causes the Veteran to favor his right foot causing what the latest examiner characterized as a "mild limp."  Neither the 2007 nor 2010 had VA examiners seen evidence of abnormal weight bearing from an examination of the Veteran's shoes.  

The Board finds that the Veteran's disability is best described by the 10 percent disability rating criteria of Diagnostic Code 7804; a single painful scar that is not unstable.  The pain that limits the Veteran's function of walking in excess of a mile is not sufficiently limiting to warrant an additional disability rating in excess of the currently assigned 10 percent disability rating.  The Board further notes that the Veteran does not fare any better using the criteria of Diagnostic Code 5284 [foot injuries, other], which provides for a 10 percent disability rating for moderate injuries.  

The Board observes in passing that "moderate" is defined as "of average or medium quality, amount, scope, range, etc." See Webster's New World Dictionary, Third College Edition (1988) 871. Although the word "severe" is not defined in VA regulations, "severe" is generally defined as "of a great degree: serious." See Webster's Ninth New Collegiate Dictionary (1990) 1078.  The medical evidence does not support a finding that the Veteran's disability is moderately severe; he has no clinically observed deformity, no skeletal or muscular symptoms, or abnormal range of motion, and he has no symptoms beyond the pain caused by the tender scar.  

The Board finds that the single scar reported in the medical evidence prevents a higher disability rating from being assigned under the criteria stated in Diagnostic Code 7804.  In sum, the Board finds that the criteria for a disability rating in excess of the currently assigned 10 percent disability rating under Diagnostic Codes 7805 and 7804 are not met.  


ORDER

Entitlement to a disability rating in excess of 10 percent for service-connected left foot plantar keratosis is denied.



REMAND

The Board reluctantly finds that the issues of entitlement to service connection for back and knee disorders secondary to the service-connected left foot disability must be remanded again.  As noted above, the Court held that compliance with remand instructions is neither optional nor discretionary and Court further held that the Board errs as a matter of law when it fails to ensure compliance with remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  Also as noted above, the Board remanded the Veteran's claim for further evidentiary development.  Specifically, the Board ordered VBA to provide the Veteran with a medical examination that included provision of an opinion whether it was at least as likely as not that the Veteran's back and knee disorders were caused or aggravated by his service-connected left foot disorder.  The September 2010 VA examiner appears to have misunderstood this request and seems to have confused what is meant by "resorting to mere speculation."

The March 2010 remand stated that if the examiner could not provide an opinion without resorting to mere speculation, they were to explain why that was the case.  The examiner in this case stated that the Veteran stated that the insole he was prescribed in 2008 to treat his left foot disability "was the main cause of the deterioration of both knees and back."  The examiner seemed to opine that the back and knee disorders were not caused by the use of the insole, but then he stated that "I would need to resort to mere speculation in order to claim that the knee problems were initiated by the insole of the feet."  

The examiner's rationale is inconclusive and does not allow the Board to make a formal finding regarding the etiology of the Veteran's bilateral knee and back disorders.  Therefore, the Board finds that the September 2010 examiner's report does not substantially comply with the March 2010 remand.  See Dyment v. West, 13 Vet.App. 141, 146-47 (1999) (holding that there was no Stegall violation when the examiner made the ultimate determination required by the Board's remand, because such determination "more that substantially complied with the Board's remand order")

The Court has held that once VA undertakes the effort to provide an examination, it must provide an adequate one.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Secretary's duty to make reasonable efforts to assist in obtaining evidence necessary to substantiate a claim for benefits pursuant to 38 U.S.C.A. § 5103A(a)(1) includes providing an examination that is adequate for rating purposes.  It is incumbent upon the rating official to ensure that a diagnosis or condition is described and supported in sufficient detail for evaluation purposes.  See 38 C.F.R. § 4.2 (2010).  The Court has also held that a medical opinion must support its conclusion with a rationale that the Board can consider.  Stefl v. Nicholson, 21 Vet.App. 120, 124 (2007).   

The Board remands the claims for review of the medical evidence by an examiner who will provide an opinion whether it is at least as likely as not that the Veteran's claimed bilateral knee and back disorders were caused or aggravated by his service-connected left foot disability.  The examiner's opinion must be supported by a rationale that refers to the clinical evidence.  If the examiner determines that examination of the Veteran is necessary in order to provide the requested opinion, then that examination will be completed.

Accordingly, the case is REMANDED for the following action:

1.   VBA shall ensure that the Veteran's VA treatment records pertaining to his claimed back and knee disorders are complete in his VA claims folder.

2.  Following the foregoing, VBA shall provide the Veteran's VA claims folder to an appropriate physician who shall review the Veteran's VA claims folder and provide an opinion whether it is at least as likely as not that the Veteran's claimed bilateral knee and back disorders were caused or aggravated by his service-connected left foot disability.  The examiner's opinion must be supported by a rationale that refers to the clinical evidence.  If the examiner determines that examination of the Veteran is necessary in order to provide the requested opinion, then that examination will be completed.

The examiner's written narrative report shall be associated with the Veteran's VA claims folder.

3.  VBA shall ensure that the VA examiner's report and opinion meets the criteria of the holdings of the Court of Appeals for Veterans Claims in the cases of Barr v. Nicholson, 21 Vet. App. 303 (2007) and Stefl v. Nicholson, 21 Vet.App. 120, 124 (2007).  

4.  Following completion of the foregoing and any other development deemed necessary, VBA shall readjudicate the Veteran's claims for entitlement to service connection for bilateral knee and back disorders.  If the benefits sought on appeal remain denied, VBA should provide the Veteran with a supplemental statement of the case and allow an appropriate period of time for response.  Thereafter, the claims folder should be returned to the Board for further appellate review if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
FRANK J. FLOWERS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


